DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Raymond Mah on 12/17/2021.

The application has been amended as follows: 
Claim 2, line 26, replace “the conductive plate section” with --the conductive plate--.
Claim 2, line 27, replace “the conductive plate section” with --the conductive plate--.
Claim 2, line 28, replace “the conductive plate section” with --the conductive plate--.
Claim 2, line 29, replace “the conductive plate section” with --the conductive plate--.

Claim 2, lines 33-34, replace “the conductive plate section” with --the conductive plate--.
Claim 8, line 3, replace “the substrate section” with --the substrate--.
Claim 9, line 5, replace “the conductive plate section” with --the conductive plate--.
Claim 22, line 35, replace “the conductive plate section” with --the conductive plate--.
Claim 22, line 36, replace “the conductive plate section” with --the conductive plate--.
Claim 22, line 37, replace “the conductive plate section” with --the conductive plate--.
Claim 22, line 38, replace “the conductive plate section” with --the conductive plate--.
Claim 22, line 40, replace “the conductive plate section” with --the conductive plate--.
Claim 22, line 43, replace “the conductive plate section” with --the conductive plate--.

Allowable Subject Matter
Claims 2-17, 19-20 and 22-28 are allowed over the prior art of record.
The primary reasons for allowance of independent claim 2 is the inclusion of the specific limitations of “the detection conductive section is integrated with the monitor conductive section to constitute a single conductive plate, the conductive plate is supported by the substrate, the monitor conductive section is a portion of the conductive plate on a side closer to the substrate in a plate thickness direction of the conductive plate, the detection conductive section is a portion of the conductive plate on a side opposite to the monitor conductive section, the monitor electrodes are provided to a principal surface of the conductive plate, the principal surface being in contact with the substrate , and the deposition surface is provided to another principal surface of the conductive plate, the principal surface being opposite to the principal surface”, in combination of with all other recited associated elements in a particulate matter detection sensor.
The primary reasons for allowance of independent claim 4 is the inclusion of the specific limitations of “the detection conductive section is separated from the monitor conductive section in the horizontal direction, the detection conductive section and the monitor conductive section each have a plate shape and are supported by the substrate, the monitor electrodes are provided to a principal surface of the monitor conductive section, the principal surface being opposite to a principal surface of the monitor conductive section in contact with the substrate, and surfaces of the monitor conductive section and the monitor electrodes are covered with an insulating film”, in combination of with all other recited associated elements in a particulate matter detection sensor.
the detection conductive section is integrated with the monitor conductive section to constitute a single conductive plate, the conductive plate is supported by the substrate, the monitor conductive section is a portion of the conductive plate on a side closer to the substrate in a plate thickness direction of the conductive plate, the detection conductive section is a portion of the conductive plate on a side opposite to the monitor conductive section, the monitor electrodes are provided to a principal surface of the conductive plate, the principal surface being in contact with the substrate , and the deposition surface is provided to another principal surface of the conductive plate, the principal surface being opposite to the principal surface”, in combination of with all other recited associated elements in a particulate matter detection aparatus.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN Y ZHONG/Primary Examiner, Art Unit 2861